Citation Nr: 1703900	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-42 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2014, the Board remanded the issue of entitlement to service connection for residuals of laceration of the right fingers, a left leg injury, a skin condition, and an acquired psychiatric disorder to include PTSD.  During remand status, the RO granted the claims of service connection for residuals of laceration of the right fingers and skin disorders (pseudofolliculitis barbae, tinea cruris of the groin (claimed as a skin rash), and onychomycosis of the feet).  As such, there remains no controversy for the Board in these matters.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran's attorney has made numerous Privacy Act requests for information to include a copy of the April 2016 VA psychiatric examination report.  In June 2016, the Records Management Center acknowledged his request for information.  However, the record does not reflect that the requested information has been provided.

Typically, the Board will undertake its own efforts to ensure that all Privacy Act requests are satisfied rather than remand for such development.  However, in this case, an exception is warranted because completion of the Privacy Act request at this conjuncture would not yield the information sought by the Veteran's attorney.  In this regard, the Board observes that correspondence from the Veteran's attorney shows that he specifically seeks a copy of the April 2016 VA psychiatric examination report to include a copy of all psychological tests and studies administered to the Veteran.  He further seeks "the scaled scores and line items from the standardized psychological tests done by the VA examiner."  Although the claims file includes report of VA psychiatric examination dated in April 2016, neither the examination report nor the claims file includes a copy of the administered tests and their results.  It is noted that the April 2016 VA examination report reflects that the following the psychological tests were administered:  Minnesota Multiphasic Personality Inventory-2-Restructured Form (MMPI-2-RF); Beck Depression Inventory - 2nd Edition (BDI-II); Beck Anxiety Inventory (BAI); PTSD Symptom Checklist; and Mississippi Scale for Combat-Related PTSD (M-PTSD).

Therefore, in order to satisfy the Privacy Act request, remand is necessary to associated with the claims file a copy of all psychological tests and studies administered to the Veteran in April 2016 to include all results along with "the scaled scores and line items from the standardized psychological tests done by the VA examiner," if available.

As remand is required, the Board further believes that an addendum to the April 2016 VA psychiatric examination report should be obtained that considers the private medical opinions of A.L.G (Clinical Counsellor) and W.P.K. (Clinical Psychologist) received in June 2016.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associated with the claims file a copy of all psychological tests and studies administered to the Veteran in conjunction with his April 2016 VA PTSD examination to include all results from those tests/studies along with "the scaled scores and line items from the standardized psychological tests done by the VA examiner."  If there are no "scaled scores" or "line items" available from tests, this should be documented in the record.

2.  Then, the AOJ should complete the Privacy Act request by providing the Veteran's attorney with the requested copy of VA PTSD examination dated in April 2016 along with the results from those psychological tests/studies to include "the scaled scores and line items from the standardized psychological tests done by the VA examiner," if available.

3.  The AOJ should obtain an addendum to the April 2016 VA PTSD examination report from the same examiner that considers the private medical opinions of A.L.G (Clinical Counsellor) and W.P.K. (Clinical Psychologist) received in June 2016.  The claims file should be reviewed and the review noted in the addendum.  Specifically, the examiner should address the following:

(a)  The June 2016 statement by W.P.K. that "I do believe that the MMPI-2-RF cannot and should not be utilized in diagnosing any individual with the question of PTSD without a critical item analysis of any and all elevated clinical scales."

(b) The June 2016 opinion of W.P.K. that the Veteran did not have a "trusting therapeutic environment" to "open himself up" to the VA examiner, which explained why the Veteran was "vague about any current symptoms" during the April 2016 VA examination.

(c) The June 2016 recommendation of W.P.K. that "an item analysis be administered" when "the computerized form of the MMPI" is utilized.

(d) The opinion of A.L.G. received in June 2016 that the VA examiner's April 2016 opinion of malingering by the Veteran was not predicated on an adequate or appropriate evaluation of the Veteran; she argues that the VA examiner over relied on the MMPI-2-RF results rather than an "evaluation and clinical interview;" she further argues that the examination was flawed as it did not allow for "additional time with the interview process" or an evaluation "over several sessions rather than just one time limited appointment."

(e) The statement of A.L.G. received in June 2016 indicating:  "There is research that supports 'Other investigations in combat related PTSD to be unrelated to compensation seeking (Franklin and Thomspon 2005; DeViva and Bloem 2003).'  As cited from Feeman, Powell and Kimbrell, ( p. 375)."

A complete rationale for the medical opinion is required.  The examiner may schedule another in-person evaluation of the Veteran if deemed necessary.

3.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

